DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Attorney Brian Beverly on November 24, 2021.
This examiner’s amendment replaces the listing of pending claims 1-5, 7-9, 11-12, 14-19, 22 and 24 as follows:


a tuning slide on each of said brass musical instruments, each tuning slide having a plurality of visual markings along one arm thereof indicating a plurality of tuning positions, and
a plurality of tuning logs, each tuning log associated with one of the instruments only for when being played by a particular member of the ensemble, each tuning log including a plurality of tuning records, each tuning record including: 
	one or more conditions fields each configured to record indicia regarding an atmospheric condition experienced by all members of the ensemble during a performance, and 
	a tuning position field configured to record indicia regarding one of said plurality of tuning positions at which the associated instrument is properly tuned for when being played by said particular member under the recorded one or more atmospheric conditions[[.]];
wherein said member is enabled to tune one of said brass musical instruments by positioning the tuning slide of the instrument at the tuning position recorded in the associated tuning log for said one or more atmospheric conditions in preparation for a performance by the ensemble.

2.	(Previously Presented) The tuning system of claim 1, wherein the plurality of visual markings comprises interval markings spaced at regular intervals along said one arm of said tuning slide.
3.	(Previously Presented) The tuning system of claim 2, wherein the visual markings are spaced at 1/8" intervals.
4.	(Previously Presented) The tuning system of claim 1, wherein the one or more condition fields include a temperature field configured to record temperature information.
5.	(Previously Presented) The tuning system of claim 1, wherein the one or more condition fields include a humidity field configured to record humidity information.
6.	(Cancelled) 

8.	(Previously Presented) The tuning system of claim 1, wherein the visual markings are numerical markings.
9.	(Currently Amended) A method of tuning a plurality of brass musical instruments in an ensemble, the method comprising:
recording indicia in one of one or more tuning records in each of a plurality of tuning logs by each of the members of an ensemble, each tuning log uniquely associated with one of the instruments in the ensemble 
(i) one or more atmospheric conditions 
(ii) a tuning position at which the associated instrument is properly tuned for ,
selecting from each tuning log, a tuning record that includes one or more previously recorded atmospheric conditions that approximate the atmospheric conditions of an environment in which the instruments are to be played, and
tuning each of the plurality of instruments by said particular player by placing the tuning slide of said instrument in the tuning position recorded in the tuning record selected from the tuning log uniquely associated with said instrument. 
10.	(Cancelled)  










11.	(Previously Presented) A method of tuning a plurality of brass musical instruments in an ensemble, the method comprising: 
selecting a tuning record from each of a plurality of tuning logs, each tuning log associated with one of the brass musical instruments in the ensemble and with a particular player of said instrument, each tuning record including one or more conditions fields and a tuning position field, each of the conditions fields configured to record 
tuning each of the plurality of instruments by the particular player associated therewith by placing a tuning slide of said instrument in the tuning position recorded in the tuning record selected from the tuning log associated with said instrument.
12.	(Previously Presented) The tuning method of claim 11 wherein the selecting step further comprises:
selecting a record from each tuning log in which is recorded one or more atmospheric conditions that approximate the atmospheric conditions of an environment in which the instruments are to be played during a performance by the ensemble. 
13.	(Cancelled)
14.	(Previously Presented) The tuning system of claim 1 wherein:
 each tuning slide comprises an elongated tube having an axial length, and 
each of the plurality of visual markings extends perpendicularly relative to the length of each tuning slide. 
15.	(Previously Presented) The tuning system of claim 1 wherein:
each of the plurality of visual markings is fixed in position relative to each tuning slide. 
16.	(Previously Presented) The tuning system of claim 1 wherein:
the tuning position at which one of said instruments is properly tuned for playing by the associated player of the instrument depends on the embouchure of the associated player. 
17.	(Currently Amended) A tuning system for tuning each of a plurality of brass musical instruments in an ensemble of a plurality of players of the instruments, the tuning system comprising:
each of said plurality of brass musical instruments having a plurality of visual markings extending axially along the tuning slide thereof, each of said plurality of visual markings indicating one of a plurality of tuning positions of the tuning slide, and

(i) one or more conditions fields, each of said conditions fields configured to record a mutually experienced atmospheric condition, said mutually experienced atmospheric condition experienced by each of the plurality of players during an ensemble performance by all of the plurality of players, and 
(ii) a tuning position field configured to record a tuning position indicative of the position of the tuning slide of the associated instrument at which said instrument is properly tuned under said mutually experienced atmospheric condition[[.]];
wherein said one of the plurality of players is enabled to tune one of said brass musical instruments by positioning the tuning slide of the instrument at the tuning position recorded in the associated tuning log for said one or more atmospheric conditions in preparation for a performance by the ensemble.
 18.	(Currently Amended) A method of tuning each of a plurality of brass musical instruments in an ensemble of a plurality of players of the instruments, the method comprising:
recording one or more atmospheric conditions in one or more condition fields in one of one or more tuning records in each of a plurality of tuning logs, each of said tuning logs uniquely associated only with one instrument of the plurality of brass musical instruments only for when being played by one of the plurality of players, and
recording a tuning position in a tuning position field in each of said one or more tuning records, said recorded tuning position indicating the position of the tuning slide of the instrument associated with said tuning record at which said instrument is properly tuned for when being played by the associated player under said one or more atmospheric conditions,
positioning the tuning slide of each of the plurality of instruments at the tuning position recorded in the associated tuning log for said one or more atmospheric conditions in preparation for a performance by the ensemble. 

said tuning position is indicated by one of a plurality of visual markings on the tuning slide of the instrument associated with the tuning log. 
20.	(Cancelled) 

21	(Cancelled)

22.	(Previously Presented) The method of tuning a plurality of brass musical instruments in an ensemble of claim 9, the method further comprising:
distributing one or more of said plurality of tuning logs to each member of the ensemble. 
23.	(Cancelled)
24.	(Currently Amended) A method of tuning a plurality of brass musical instruments in an ensemble, the method comprising:
recording, in one of one or more tuning records in each of a plurality of tuning logs, indicia regarding one or more atmospheric conditions experienced by all members of the ensemble during a performance, each tuning log uniquely associated with one of the instruments in the ensemble only for when being played by a particular member of the ensemble, and
recording in one of said one or more tuning records a tuning position at which the associated instrument is properly tuned when played by said particular member under said one or more atmospheric conditions, wherein the tuning position is one of a plurality of positions of a tuning slide of said instrument indicated by a plurality of visual markings provided along one arm of said tuning slide[[.]]; and
positioning the tuning slide of each of the plurality of instruments at the tuning position recorded in the associated tuning log for said one or more atmospheric conditions in preparation for a performance by the ensemble. 


Allowable Subject Matter
4.	Claims 1-5, 7-9, 11-12, 14-19, 22 and 24 are allowed.

Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1-5, 7-8 and 14-16 is the inclusion of the limitations of: a plurality of tuning logs, each tuning log associated with one of the instruments only for when being played by a particular member of the ensemble, each tuning log including a plurality of tuning records, each tuning record including: one or more conditions fields each configured to record indicia regarding an atmospheric condition experienced by all members of the ensemble during a performance, and a tuning position field configured to record indicia regarding one of said plurality of tuning positions at which the associated instrument is properly tuned for when being played by said particular member under the recorded one or more atmospheric conditions; wherein said member is enabled to tune one of said brass musical instruments by positioning the tuning slide of the instrument at the tuning position recorded in the associated tuning log for said one or more atmospheric conditions in preparation for a performance by the ensemble. It is these limitations found in the claims, as they are claimed in the combination that have not been found, taught or suggested by the prior art of record, which make these claims allowable over the prior art.
The primary reason for the allowance of claims 9 and 22 is the inclusion of the limitations of: recording indicia in one of one or more tuning records in each of a plurality of tuning logs by each of the members of an ensemble, each tuning log uniquely associated with one of the instruments in the ensemble 
The primary reason for the allowance of claims 11-12 is the inclusion of the limitations of: selecting a tuning record from each of a plurality of tuning logs, each tuning log associated with one of the brass musical instruments in the ensemble and with a particular player of said instrument, each tuning record including one or more conditions fields and a tuning position field, each of the conditions fields configured to record indicia indicating an atmospheric condition that is to be mutually experienced by all of the players during an ensemble performance and the tuning position field configured to record indicia indicating a tuning position at which the associated instrument is properly tuned under the one or more atmospheric conditions recorded in 
The primary reason for the allowance of claim 17 is the inclusion of the limitations of: a plurality of tuning logs, each of said plurality of tuning logs uniquely associated with one of the plurality of brass musical instruments only for when being played by one of the plurality of players of the ensemble, each of said plurality of tuning logs including one or more tuning records, each tuning record including: (i) one or more conditions fields, each of said conditions fields configured to record a mutually experienced atmospheric condition, said mutually experienced atmospheric condition experienced by each of the plurality of players during an ensemble performance by all of the plurality of players, and (ii) a tuning position field configured to record a tuning position indicative of the position of the tuning slide of the associated instrument at which said instrument is properly tuned under said mutually experienced atmospheric condition; wherein said one of the plurality of players is enabled to tune one of said brass musical instruments by positioning the tuning slide of the instrument at the tuning position recorded in the associated tuning log for said one or more atmospheric conditions in preparation for a performance by the ensemble. It is these limitations found in the claim, as they are claimed in the combination that have not been found, taught or suggested by the prior art of record, which make this claim allowable over the prior art.

The primary reason for the allowance of claim 24 is the inclusion of the limitations of: recording, in one of one or more tuning records in each of a plurality of tuning logs, indicia regarding one or more atmospheric conditions experienced by all members of the ensemble during a performance, each tuning log uniquely associated with one of the instruments in the ensemble only for when being played by a particular member of the ensemble, and recording in one of said one or more tuning records a tuning position at which the associated instrument is properly tuned when played by said particular member under said one or more atmospheric conditions, wherein the tuning position is .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/JIANCHUN QIN/Primary Examiner, Art Unit 2837